Matter of Jermaine J. (Howard J.) (2014 NY Slip Op 06685)
Matter of Jermaine J. (Howard J.)
2014 NY Slip Op 06685
Decided on October 2, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 2, 2014Tom, J.P., Friedman, Acosta, DeGrasse, Gische, JJ.


13088

[*1] In re Jermaine J., A Child Under the Age of Eighteen Years, etc.,
andHoward J., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.
Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Julie Steiner of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the child.
Order, Family Court, New York County (Clark V. Richardson, J.), entered on or about April 16, 2013, which, after a fact-finding hearing, determined that respondent father neglected the subject child by inflicting excessive corporal punishment upon the child, unanimously affirmed, without costs.
Petitioner established by a preponderance of the evidence that the father neglected the child by hitting him with a belt, punching him in the face and stomach, and kicking him in the leg (see Family Court Act §§ 1012[f]; 1046[b]). The child's out-of-court statements were corroborated by the caseworker, the child's teacher, the school guidance counselor, the child protective specialist, and by photographs of bruises on the child (see Matter of Nicole V., 71 NY2d 112, 118 [1987]). The caseworker also stated that the father admitted hitting the child with an open hand on his arms, legs and buttocks. Contrary to the father's contention, his [*2]conduct went well beyond any common-law right to use reasonable force to discipline his child (compare Matter of Christy C. [Jeffrey C.], 74 AD3d 561, 562-563 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2014
CLERK